Name: Commission Regulation (EC) No 1001/98 of 13 May 1998 amending Regulation (EEC) No 536/93 laying down detailed rules on the application of the additional levy on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  EU finance;  European Union law;  marketing
 Date Published: nan

 Avis juridique important|31998R1001Commission Regulation (EC) No 1001/98 of 13 May 1998 amending Regulation (EEC) No 536/93 laying down detailed rules on the application of the additional levy on milk and milk products Official Journal L 142 , 14/05/1998 P. 0022 - 0023COMMISSION REGULATION (EC) No 1001/98 of 13 May 1998 amending Regulation (EEC) No 536/93 laying down detailed rules on the application of the additional levy on milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector (1), as last amended by Commission Regulation (EC) No 903/98 (2), and in particular Article 11 thereof,Whereas Article 3(2) of Commission Regulation (EEC) No 536/93 of 9 March 1993 laying down detailed rules on the application of the additional levy on milk and milk products (3), as last amended by Regulation (EC) No 2186/96 (4), provides for a penalty if purchasers do not observe the time limit for communication of the information on the deliveries referred to in that paragraph;Whereas the basis for the proper administration of the milk quota arrangements is the strict observance of a precise timetable; whereas two particular dates in that timetable are 14 May, the time limit for the declaration by purchasers to the Member State's competent authority of collection information, and 31 August, the time limit for payment by purchasers to the competent body of the levy due from them;Whereas the information which purchasers need to be able to forward collection information before 15 May is already in their possession in April;Whereas non-observance of the time limit of 14 May by purchasers is likely to hamper the competent authorities in their task of completing the calculation work necessary to determine quota overruns and sums due; whereas the more a purchaser delays communication of the information, the more serious are the consequences for the competent authorities which have to ensure payment of the levy before the time limit;Whereas experience shows that to make the penalty more effective and to ensure that the size of the penalty is in proportion to the seriousness of the offence, the penalty applicable where the delay exceeds 15 days should be increased and provision should be made for increasing penalties for additional delays;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 Article 3(2) second subparagraph of Regulation (EEC) No 536/93, is hereby replaced by the following:'Where that time limit is not observed, the purchaser shall be liable to a penalty calculated as follows:- if the communication referred to in the first subparagraph is made before 1 June, the penalty shall be equal to the amount of the levy due for a 0,1 % overrun on the quantities of milk and milk equivalent delivered to them by producers. Such penalty may not be less than ECU 500 nor more than ECU 20 000,- if the communication referred to in the first subparagraph is made after 31 May but before 16 June, the penalty shall be equal to the amount of the levy due for a 0,2 % overrun on the quantities of milk and milk equivalent delivered to them by producers. Such penalty may not be less than ECU 1 000 nor more than ECU 40 000,- if the communication referred to in the first subparagraph is made after 15 June but before 1 July, the penalty shall be equal to the amount of the levy due for a 0,3 % overrun on the quantities of milk and milk equivalent delivered to them by producers. Such penalty may not be less than ECU 1 500 nor more than ECU 60 000,- if the communication referred to in the first subparagraph is not made before 1 July, the penalty shall be that referred to in the third indent plus an amount equal to 3 % of that penalty for each calendar day of delay from 1 July. Such penalty may not exceed ECU 100 000.However, if the quantities of milk or milk equivalent delivered to the purchaser per period of 12 months are less than 100 000 kilograms, the minimum penalties referred to in the first three indents shall be reduced to ECU 100, 200 and 300 respectively.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.However, the minimum penalties referred to in Article 1 shall apply only from 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 405, 31. 12. 1992, p. 1.(2) OJ L 127, 29. 4. 1998, p. 8.(3) OJ L 57, 10. 3. 1993, p. 12.(4) OJ L 292, 15. 11. 1996, p. 6.